                                             IN THE
                                  UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ABINGDON DIVISION



        UNITED STATES OF AMERICA                              )
                                                              )
        v.                                                    )     Case Number: 1:18CR00025-013
                                                              )
        JAMES SKYLER SEBASTIAN                                )
                                                              )
               Defendant                                      )



                                                      NOTICE


               Comes now the Defendant, JAMES SKYLER SEBASTIAN, by counsel, and gives

        notice of his intent to enter a plea of guilty without a plea agreement.



                                                                   Respectfully submitted,

                                                                   JAMES SKYLER SEBASTIAN


                                                                   By: /s/ Michelle C. F. Derrico
                                                                            Of Counsel


               Michelle C. F. Derrico (VSB# 34037)
               COPENHAVER, ELLETT, & DERRICO
               30 Franklin Road, SW, Suite 200
               Roanoke, VA 24011
               (540) 343-9349 (telephone)
               (540) 342-9258 (facsimile)
               e-mail: michelle@cecd.roacoxmail.com
                        Counsel for James Skyler Sebastian




                                            1
Case 1:18-cr-00025-JPJ-PMS Document 693 Filed 09/04/19 Page 1 of 2 Pageid#: 10817
                                          CERTIFICATE OF SERVICE


                       I, Michelle C. F. Derrico, hereby certify that on this 4th day of September,

        2019, I electronically filed the foregoing Notice with the Clerk of the Court using the

        CM/ECF system which will send notification of such filing to all counsel of record.


                                                              /s/ Michelle C. F. Derrico
                                                               Michelle C. F. Derrico




                                            2
Case 1:18-cr-00025-JPJ-PMS Document 693 Filed 09/04/19 Page 2 of 2 Pageid#: 10818
